Case: 18-15001   Date Filed: 10/22/2019   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15001
                        Non-Argument Calendar
                      ________________________

                       Agency No. A216-428-014



BERERLYN VELASQUEZ-GONZALEZ,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 22, 2019)

Before TJOFLAT, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-15001     Date Filed: 10/22/2019   Page: 2 of 9


      Bererlyn Velasquez-Gonzalez appeals a decision of the Board of

Immigration Appeals (BIA) affirming the immigration judge’s denial of her

application for asylum, withholding of removal, and Convention Against Torture

(CAT) relief. She also appeals the BIA’s denial of her motion to reopen and

remand her case to the immigration court, which she made based on the alleged

ineffective assistance of her prior counsel during her initial immigration court

proceedings. We hold that we lack jurisdiction to consider Velasquez-Gonzalez’s

merits-based appeal. We also hold that the BIA did not abuse its discretion in

rejecting her motion to reopen and remand.

                                          I

      In March 2018, U.S. Customs and Border Patrol detained Velasquez-

Gonzalez, a Venezuelan citizen, after she attempted to enter the United States at

the Atlanta airport without a valid entry document. The Department of Homeland

Security then served Velasquez-Gonzalez with a notice to appear, charging her

with removability under INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I).

      Velasquez-Gonzalez appeared before an immigration judge, who sustained

the charge of removability. Velasquez-Gonzalez then filed an application for

asylum, withholding of removal, and CAT protection, asserting persecution based

on her political opinion. At her merits hearing, Velasquez-Gonzalez testified that




                                          2
              Case: 18-15001     Date Filed: 10/22/2019   Page: 3 of 9


she had twice been robbed in Venezuela by a government-backed gang. She stated

that she feared she would face further persecution if she were forced to return.

      In July 2018, the immigration judge issued an oral decision denying

Velasquez-Gonzalez’s applications and ordering her removed to Venezuela.

According to the immigration judge, Velasquez-Gonzalez provided no evidence to

corroborate her claims of past persecution and—even if she had—those claims

would not rise to the level of harm required to constitute persecution.

      Velasquez-Gonzalez then filed a notice of appeal to the Board of

Immigration Appeals through new counsel. On appeal, Velasquez-Gonzalez did

not contest the merits of the immigration judge’s decision, but argued that her

application for asylum and CAT protection should be reopened and remanded to

the immigration court due to the ineffective assistance of her prior counsel, whom

Velasquez-Gonzalez alleged failed to properly advise her or present her

corroborating evidence to the immigration judge.

      The Board of Immigration Appeals (BIA) affirmed the immigration judge’s

decision based on two holdings. First, the BIA agreed with the immigration judge

that Velasquez-Gonzalez did not present evidence of past persecution in Venezuela

and had not demonstrated a sufficient likelihood of future persecution based on her

political opinion. Second, the BIA refused to remand Velasquez-Gonzalez’s claim

to the immigration court because she had not satisfied the procedural requirements


                                          3
               Case: 18-15001    Date Filed: 10/22/2019   Page: 4 of 9


for ineffective-assistance-of-counsel claims, which the BIA had laid out in Matter

of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1998). Velasquez-Gonzalez appealed that

decision to this court.

                                          II

      Velasquez-Gonzalez makes two arguments on appeal. First, she alleges that

the BIA improperly affirmed the immigration judge’s determination that she had

not demonstrated a well-founded fear of persecution. According to Velasquez-

Gonzalez, the immigration judge’s decision rested on an improper adverse

credibility determination and an erroneous review of the record. Second,

Velasquez-Gonzalez argues that the BIA improperly applied the Lozada standard

and should have remanded the case to the immigration court based on the

ineffective assistance of her prior counsel. We consider each argument in turn.

                                          A

      First, Velasquez-Gonzalez’s merit-based claims. We review de novo our

jurisdiction over a petition for review. Amaya-Artunduaga v. U.S. Att’y Gen., 463

F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction to review any claim as to

which the petitioner has failed to exhaust his or her administrative remedies. Id. If

an alien does not raise a claim before the BIA, therefore, we lack jurisdiction to

consider that claim in the alien’s petition for review. Id.; Immigration and

Nationality Act § 242(d)(1), 8 U.S.C. § 1252(d)(1).


                                          4
               Case: 18-15001     Date Filed: 10/22/2019    Page: 5 of 9


      Velasquez-Gonzalez failed to present to the BIA either of the merits-based

claims she now presents to us—in particular, her claims that the immigration

judge’s conclusion that she had not presented sufficient evidence of persecution

was based on an improper adverse credibility determination and an erroneous

review of the record. In fact, in her brief before the BIA, Velasquez-Gonzalez

stated the opposite of those claims, noting that “it is eviden[t] on the face of the

record [that] the immigration judge’s decision denying [Velasquez-Gonzalez’s

requested] relief was not erroneous[,] as [her] asylum filing was devoid of any

supporting documentation that would have supported a meritorious claim of

asylum.” Motion to Reopen and Remand at 8 (emphasis added).

      In her appeal to the BIA, Velasquez-Gonzalez sought a remand of her case

to the immigration court, not a determination that the immigration court had

improperly weighed the evidence before it. The fact that the BIA chose to review

and affirm the immigration judge’s merits determination sua sponte does not

relieve Velasquez-Gonzalez of the obligation to present her merits-based claims to

the BIA before presenting them to us on appeal. Amaya-Artunduaga, 463 F.3d at

1250–51. The administrative-exhaustion doctrine exists to ensure that the agency

has a “full opportunity to consider a petitioner’s claims” and to “allow the BIA to

compile a record which is adequate for judicial review.” Id. at 1250 (quotations

omitted). And, as we have held, “[r]eviewing a claim that has not been presented


                                           5
               Case: 18-15001       Date Filed: 10/22/2019   Page: 6 of 9


to the BIA, even when the BIA has considered the underlying issue sua sponte,

frustrates these objectives.” Id.

      We hold, therefore, that we lack jurisdiction to review Velasquez-

Gonzalez’s arguments challenging the merits of her application for asylum,

withholding of removal, and CAT protection.

                                            B

      Next, we consider Velasquez-Gonzalez’s appeal of the BIA’s rejection of

her motion to reopen and remand the case to the immigration court, which she

made based on her prior counsel’s alleged ineffective assistance. By now it is well

established that aliens enjoy the right to the effective assistance of counsel in

deportation proceedings. Mejia Rodriguez v. Reno, 178 F.3d 1139, 1146 (11th Cir.

1999). An alien alleging ineffective assistance of counsel may seek to have his or

her case reopened and remanded to the immigration court if the alien can establish

that his or her counsel’s performance was “deficient to the point that it impinged

the fundamental fairness of the hearing.” Id. (internal quotation marks and citation

omitted). We review the denial of a motion to reopen an immigration proceeding

for an abuse of discretion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir.

2001).

      In Matter of Lozada, the BIA set forth three procedural requirements for

filing a motion for relief from an order of removal based on ineffective assistance


                                            6
              Case: 18-15001     Date Filed: 10/22/2019   Page: 7 of 9


of counsel, which must be met prior to BIA review: (1) the motion must be

supported by an affidavit from the aggrieved party “attesting to the relevant facts”;

(2) the “former counsel must be informed of the allegations and allowed the

opportunity to respond,” and “[a]ny subsequent response from counsel, or report of

counsel’s failure or refusal to respond, should be submitted with the motion”; and

(3) the motion must “reflect whether a complaint has been made with appropriate

disciplinary authorities,” and if not, why not. 19 I. & N. Dec. at 639. We’ve

previously held that the BIA “does not abuse its discretion by filtering ineffective

assistance of counsel claims through the screening requirements of Lozada.”

Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1223 (11th Cir. 2003). A petitioner must

at least substantially comply with the Lozada requirements. Id. at 1222.

      We hold that the BIA did not abuse its discretion in holding that Velasquez-

Gonzalez failed to substantially comply with the Lozada requirements. Although

Velasquez-Gonzalez filed a complaint against her former attorney with the Georgia

State Bar, she appears to concede that she never directly notified him of her

allegations or informed him of the BIA proceedings—she only asserts that he had

notice and an opportunity to respond to her Georgia State Bar complaint. We

agree with the Seventh Circuit that such notice was insufficient. See Marinov v.

Holder, 687 F.3d 365, 369 (7th Cir. 2012).




                                          7
              Case: 18-15001     Date Filed: 10/22/2019    Page: 8 of 9


      The purpose of Lozada’s notice requirement is to ensure that the BIA has

enough information to “assess[] the substantial number of claims of ineffective

assistance of counsel that come before [it].” Lozada, 19 I. & N. Dec. at 639. By

requiring the party alleging ineffective assistance to inform the prior attorney of his

or her allegation, Lozada’s second requirement gives the prior attorney the

opportunity to present his or her side of the story to the BIA.

      Velasquez-Gonzalez argues that filing a complaint with the Georgia State

Bar was sufficient because the Bar’s rules require that it inform attorneys about

any complaint made against them. The notice provided by the state bar, however,

was ill-suited to serve the purposes underlying Lozada’s notice requirement. Even

assuming—which may be a stretch—that such notice was received by Velasquez-

Gonzalez’s prior attorney in time for him to respond to the BIA proceedings, it’s

unlikely that the state bar would have informed him that the BIA proceedings even

existed (Velasquez-Gonzalez’s complaint said nothing about them). And even if

(somehow) it did, Velasquez-Gonzalez could not in good faith report to the BIA on

her prior attorney’s “subsequent response” or “failure or refusal to respond”—as

Lozada requires—because those responses would go to the Georgia State Bar, not

her. 19 I. & N. Dec. at 639.

      The purpose of the Lozada requirements is not simply to ensure that

attorneys are informed of their misconduct; it is to ensure that attorneys have the


                                           8
              Case: 18-15001    Date Filed: 10/22/2019   Page: 9 of 9


opportunity to provide the BIA with additional facts. Because Velasquez-

Gonzalez’s purported notice was insufficient to serve that purpose, we hold that

she did not substantially comply with the Lozada requirements. Accordingly, we

affirm the BIA’s decision to reject Velasquez-Gonzalez’s motion to reopen and

remand.

                                        III.

      For the foregoing reasons, we hold that we lack jurisdiction to hear

Velasquez-Gonzalez’s merits-based claims. We also hold that the BIA did not

abuse its discretion in rejecting Velasquez-Gonzalez’s motion to reopen and

remand. PETITION DENIED IN PART AND DISMISSED IN PART.




                                         9